Citation Nr: 1758660	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2017, a Board videoconference hearing was held before the undersigned.  A transcript of both hearings is in the record.

The Board sought a Veterans Health Administration (VHA) advisory medical opinion in the matter; such opinion was received in October 2017.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, to include PTSD, is related to in-service military sexual trauma.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD, have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-V, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, but whether the evidence establishes the occurrence of a stressor is a question of fact for adjudicators.  See 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current acquired psychiatric disorder, PTSD, is due to military sexual trauma (MST) he experienced while on active duty.  Specifically, in a June 2008 statement, he reported that while he was in basic training, in November 1981, a commanding officer "raped me and repeatedly sexually assaulted me" at the training facilities in Great Lakes, IL.  He also stated the commanding officer had a knife at the time of the sexual assault and rape.  Similarly, in a February 2016 statement, the Veteran described being raped by his first Class Petty Officer while on bedrest in the barracks, having a knife placed against his throat during the assault, his life being threatened ("I'll kill you") by the officer, being choked to unconsciousness and left "underneath the sheets and blankets with a towel."

As an initial matter, it is not disputed that the Veteran has a diagnosis of PTSD.  For example, a VA examiner in August 2016 and a therapist at the Vet Center in January 2016 both assessed the Veteran with PTSD. 

The Board also finds that, in resolving all doubt in favor of the Veteran, that it is at least as likely as not that he experienced MST during service.  In this regard, based on a review of the claims file, the October 2017 VHA medical expert opined that "there was a distinct change in behavior and emotional state following the time frame of the alleged MST" and there is "no reason to question the credibility of the Veteran."  (Given this favorable opinion, the Board will not set forth the expert's lengthy rationale.)

As the Veteran's allegations are found credible and as evidence of behavioral changes may be used to corroborate his account of the stressor incident, the Board resolves all doubt in favor of the Veteran and finds that he experienced MST during service.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Accordingly, the second element of a service connection claim, in-service incurrence of an injury (personal assault stressor), is established.

Finally, there is evidence linking the Veteran's PTSD to his personal assault.  The October 2017 VHA medical expert opined that, "[a]fter reviewing the available documentation, it is my clinical opinion, that it is at least as likely as not (probability of 50 percent or greater) that the currently diagnosed PTSD is based on the Veteran's alleged MST in November of 1981."  This opinion is consistent with the opinions provided in the August 2016 VA examination report and January 2016 statement from the Veteran's counseling therapist at the VetCenter.  

[Notably, a September 2016 VA examination report includes the opinion that the "claimed condition was less likely than not" incurred in or caused by the in-service injury; however, aside from being unclear as to the psychiatric diagnosis for which the opinion was being provided, the examiner indicated that the opinion could not be provided without "mere speculation."  As such, the September 2016 VA medical opinion is not probative evidence against the Veteran's claim.]  

Accordingly, as the Board has found the Veteran's reports of a personal assault stressor to be credible, and there is evidence suggesting a nexus between his PTSD and the personal assault, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for PTSD is warranted.  38 U.S.C. §  5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disability, including PTSD, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


